Citation Nr: 0410627	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  04-03 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to the assignment of an individual 10 percent 
evaluation for each ear for service-connected bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from March 1944 to November 
1945.  His service records show that his military decorations 
include the Bronze Star Medal and the Purple Heart Medal with Oak 
Leaf Cluster.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the Fargo, North 
Dakota, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for the assignment of an 
individual 10 percent evaluation for each ear for his service-
connected bilateral tinnitus, currently assigned a 10 percent 
evaluation for both ears.

This case has been advanced on the Board's docket, in accordance 
with 38 C.F.R. § 20.900(c).


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is currently 
manifested by subjective complaints of persistent ringing noises 
perceived in each ear.


CONCLUSION OF LAW

Assignment of an individual 10 percent evaluation for each ear 
affected by tinnitus, and a schedular evaluation in excess of 10 
percent for bilateral tinnitus, are precluded by law.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1 - 4. 14, 4.25(b) 
(2003); 38 C.F.R. § 4.86, Diagnostic Code 6260 (effective prior to 
and from June 13, 2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

This case involves the veteran's claim for increased compensation 
benefits for tinnitus.  Tinnitus is "a noise in the ear, such as 
ringing, buzzing, roaring, or clicking".  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (DORLAND'S) 1714 (28th ed. 1994).  

In March 2001 the veteran filed his original claim for VA 
compensation for bilateral tinnitus.  In July 2001, the RO granted 
the veteran service connection and a 10 percent evaluation for 
bilateral tinnitus directly related to service as a result of 
exposure to acoustic trauma from shell explosions during combat.  
The compensation award was made effective from March 2001 and the 
veteran was notified of this grant in correspondence dated July 
2001. 

In February 2003, the veteran reopened his tinnitus claim and 
sought the assignment of an individual 10 percent evaluation for 
each ear.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2003).  When a question arises as to which of two evaluations 
shall be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the veteran.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990). 

The veteran's tinnitus has been evaluated under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The rating criteria for this disability 
allow for a maximum rating of only 10 percent for recurrent 
tinnitus.  The Note that follows provides that a separate 
evaluation for tinnitus may be combined with an evaluation under 
Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, 
except when tinnitus supports an evaluation under one of those 
diagnostic codes.  38 C.F.R. § 4.87, Diagnostic Code 6260 (in 
effect from June 10, 2001).

In Wanner v. Principi, 17 Vet. App. 4, 17-18 (2003), the United 
States Court of Appeals for Veterans Claims (hereinafter "the 
Court") requires VA to discuss whether separate 10 percent ratings 
could be assigned for each ear, pursuant to 38 C.F.R. § 4.25(b) 
(2003), which states in pertinent part:  "Except as otherwise 
provided in this schedule, the disabilities arising from a single 
disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc., are to be rated separately [,] as 
are all other disabling conditions, if any."  

We observe, however, that 38 C.F.R. § 4.87, Diagnostic Code 6260, 
was revised on May 14, 2003, to clarify that separate ratings for 
each ear are not warranted for tinnitus.  In particular, the 
following two Notes were added to DC 6260.  

Note (2):  Assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in the 
head.

Note (3):  Do not evaluate objective tinnitus (in which the sound 
is audible to other people and has a definable cause that may or 
may not be pathologic) under this diagnostic code, but evaluate it 
as part of any underlying condition causing it.

68 Fed. Reg. 25,822 (May 14, 2003).

In addition, the VA's Office of the General Counsel (OGC) recently 
issued an opinion on this issue.  In VAOPGCPREC 2-03, OGC noted 
that "tinnitus is the perception of sound in the absence of an 
acoustic stimulus."  VAOPGCPREC 2-03 at p. 2, citing The Merck 
Manual 665 (17th ed. 1999).  The OGC referenced the notice of 
proposed rulemaking resulting in the amendment to DC 6260 in May 
2003 for the medical explanation of tinnitus:

True (subjective) tinnitus does not originate in the inner ear, 
although damage to the inner ear may be a precursor of subjective 
tinnitus.  It is theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from the damaged 
inner ear, similar to the brain's creation of phantom pain in 
amputated limbs. . . .

True tinnitus, i.e., the perception of sound in the absence of an 
external stimulus, appears to arise from the brain rather than the 
ears.

See Schedule for Rating Disabilities:  Evaluation of Tinnitus, 67 
Fed. Reg. 59,033 (Sept. 19, 2002) [citing Diseases of the Ear, H. 
Ludman, and T. Wright, 6th ed., chapter 11; Phantom auditory 
perception (tinnitus): mechanisms of generation and perception, 
Neuroscience Research 8:221-2, P. Jasterboff, 1990; and Mechanisms 
of Tinnitus, Allyn and Bacon, 1995, J. Vernon and A. Moller 
(Eds.)].

Based on this medical explanation, the OGC found that "the 
perception of noise is the disability identified in true tinnitus, 
and the source of this perceived noise is not in either or both 
ears.  The undifferentiated nature of the source of the noise that 
is tinnitus is the primary basis for VA's practice, as reflected 
in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03, p. 3.  Therefore, OGC determined that the 
original and revised versions of DC 6260 authorized a single 10 
percent rating for tinnitus, regardless of whether it was 
perceived as unilateral, bilateral, or in the head, and precluded 
the assignment of separate ratings for bilateral tinnitus.  

A precedential opinion of the OGC is as binding on the RO as it is 
on the Board.  Thus, remanding the case to the RO would serve no 
useful purpose and accomplish nothing except to further delay 
resolution of this case.  See Soyini v. Derwinski, 1 Vet. App. at 
546; Sabonis v. Brown, 6 Vet. App. at 430.  As such, we observe 
that precedential opinions of the OGC are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000).  We therefore find that all versions of DC 
6260 preclude the assignment of separate disability ratings for 
bilateral tinnitus and that 10 percent is the maximum rating 
available for tinnitus as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  In conclusion, there is no legal basis for 
the assignment of an individual 10 percent rating for each ear for 
bilateral tinnitus.  

As a final note, we observe that we are not required to discuss 
the Veterans Claim Assistance Act of 2000 (VCAA) with respect to 
the veteran's current appeal.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that is 
necessary to substantiate any claim for benefits.  The VCAA also 
created 38 U.S.C.A. § 5103A, which codifies VA's duty to assist 
and essentially provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  See 38 C.F.R. § 3.159 (2003). 

The facts of this case are not in dispute; rather, this case 
involves pure statutory interpretation.  In this regard, the 
veteran has been awarded the maximum schedular rating allowed 
under applicable rating criteria.  We also note that the veteran 
has not claimed that he is entitled to an extraschedular 
evaluation based on his tinnitus.  38 C.F.R. § 3.321(b)(1) (2003).  
The Court has specifically held that the VCAA does not affect 
matters on appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001), Cf. Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  
Accordingly, the VCAA is inapplicable to this case.


ORDER

The claim for the assignment of an individual 10 percent 
evaluation for each ear for service-connected bilateral tinnitus 
is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



